Citation Nr: 1647402	
Decision Date: 12/20/16    Archive Date: 12/30/16

DOCKET NO.  12-12 374	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service-connection for a low back disability.


REPRESENTATION

Appellant represented by:	John R. Worman, Attorney


ATTORNEY FOR THE BOARD

J. Abrams, Associate Counsel







INTRODUCTION

The Veteran served on active duty from April 1981 to September 1981 and from May 1982 to November 1983.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

This case was previously before the Board in December 2013.  At that time, the Board remanded the case for additional development.  Unfortunately, for the reasons discussed below, another remand is required.  See Stegall v. West, 11. Vet. App. 268 (1998).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Appellant if further action is required.


REMAND

In the December 2013 remand, the Board ordered the RO to reexamine the Veteran and determine the etiology of his low back disability on a secondary basis.  Specifically, the examiner was ordered to opine as to whether it was at least as likely as not that the Veteran's low back disability was etiologically related to his active service or was caused or permanently worsened by his service-connected disabilities.

In the August 2015 addendum opinions, the VA examiner opined that the Veteran's low back disability was less likely than not incurred in or caused by a claimed in-service injury, event, or illness.  Additionally, the examiner opined that the Veteran's low back disability was less likely than not proximately due to or the result of his service-connected disabilities.  The VA examiner never opined as to whether the Veteran's low back disability had been permanently worsened by his service-connected disabilities.  As a result, the Board finds that the August 2015 VA examination report and addendum opinions are inadequate and a new opinion is necessary to address the possibility that the Veteran's low back disability was aggravated by his service-connected disabilities.  Inadequate medical examinations and opinions include only data and conclusions, do not provide an etiological opinion, are not based upon a review of medical records, or provide unsupported conclusions.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

Accordingly, the case is REMANDED for the following actions:

1. Obtain copies of the complete updated VA clinical and private records of all evaluations and treatment the Veteran received for his low back disability.  As needed, signed release forms for private records should be obtained.  All requests for records and responses must be associated with the claims folder.  If, after making reasonable efforts to obtain named records, the RO is unable to secure same, notify the Veteran and his attorney and (a) identify the specific unavailable records; (b) briefly explain the efforts made to obtain those records; and (c) describe any further action to be taken with respect to the claims.  Give the Veteran and his attorney an opportunity to respond.

2. After the above development is completed, the RO should return the Veteran's claims file to the August 2015 VA examiner to determine the etiology of his low back disability on a secondary basis.  If the examiner determines that an additional examination is necessary, or if the August 2015 VA examiner is unavailable, an examination to address the below question should be scheduled.  

The Veteran's claims file, including this remand, must be reviewed by the examiner.  Based on a review of the claims file, included updated treatment, Social Security Administration records, and private treatment records, the examiner must provide the following opinion:

a. Whether it is at least as likely as not (a 50 percent probability or greater) that any low back disability was chronically aggravated by the Veteran's service-connected disabilities, as listed in the most recent December 2016 rating decision.  

b. The examiner is informed that aggravation is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  If aggravation is present, the clinician should indicate, to the extent possible, the baseline before the onset of the aggravation.

3. After completing the above actions, and any other indicated development, the claim must be readjudicated.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his attorney.  After the Veteran and his attorney have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

The Appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. C. Mackenzie
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




